Case 7:19-cv-00422 Document 1-2 Filed on 12/23/19 in TXSD Page 1 of 16

Exhibit B

 
Case 7:19-cv-00422 Documenti1-2 Filed on 12/23/19 in TXSD Page 2 of 16

Electronically Filed
10/28/2019 2:13 PM

Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

CAUSE NO, ©-4614-19-H_—

MELANIE S, ALVAREZ IN THE DISTRICT COURT

Plaintiff

VS. JUDICIAL DISTRICT

JOSE ANGEL QUINTERO GONZALEZ
AND YADIRA GONZALEZ RANGEL
DBA LEOS AUTOTRANSPORTES DE
CARGA

LR LP Sf LH LP LP LP SL Lf SP LI) LP ST Lf

Defendants HIDALGO COUNTY, TEXAS

PLAINTIFE’S ORIGINAL PETITION

TO THE HONORABLE COURT:

COMES NOW, Melanie S. Alvarez, “Plaintiff,” and file this petition against Jose Angel
Quintero Gonzalez and Yadira Gonzalez Rangel dba Leos Autotransportes de Carga “Defendants,”
and alleges as follows:

I.
DISCOVERY CONTROL PLAN
Plaintiff requests that discovery be conducted under Tex. R. Civ. P. 190.4 (level 3).

II.
PARTIES

Plaintiff Melanie S, Alvarez is an individual who resides in. Hidalgo County, Texas,

Yadira Gonzalez Rangel dba Leos Autotransportes de Carga (“Leos Autotransportes”)
Defendant herein, may be served with citation by serving Bruce Bugg, Jr., Chairman, Texas
Transportation Commission, 125 E. 11th Street, Austin, Texas 78701, for forwarding to Yadira
Gonzalez Rangel dba Leos Autotransportes de Carga’s office at Col Candido Aguilar entre
4 de enero y Laredo No, 6, Matamoros, Mexico 87399. This Defendant may also be served

by mailing certified mail return receipt requested to 1443 E. Jefferson St., Ste 235,

Plaintiff's Original Petition Page 1 of 6

 
Case 7:19-cv-00422 Documenti1-2 Filed on 12/23/19 in TXSD Page 3 of 16

Electronically Filed
10/28/2019 2:13 PM

Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

C-4614-19-H
Brownsville, Texas 78520.

Jose Angel Quintero Gonzalez “Gonzalez” Defendant herein, may be served with citation
and petition by serving Bruce Bugg, Jr., Chairman, Texas Transportation Commission, 125 E. 11th
Street, Austin, Texas 78701 for forwarding to Jose Angel Quintero Gonzalez at at Col Candido
Aguilar entre 4 de enero y Laredo No. 6, Matamoros, Mexico 87399. This Defendant may
also be served by mailing certified mail return receipt requested to 1443 E. Jefferson St.,
Ste 235, Brownsville, Texas 78520,

III.

JURISDICTION & VENUE

The amount in controversy exceeds the minimal jurisdictional limits of this Court, and the
exercise of this Court’s jurisdiction over the Defendants is proper.

Venue is proper in Hidalgo County, pursuant to §15.002(a)(1) of the Texas Civil Practice
and Remedies Code in that all or a substantial part of the events or omissions giving rise to the claim

occurred in Hidalgo County,

IV.
FACTS
On July 24, 2019, Defendants JOSE ANGEL QUINTERO GONZALEZ AND YADIRA
GONZALEZ RANGEL DBA LEOS AUTOTRANSPORTES DE CARGA (hereinafter collectively
referred to as “Defendants’””) owned, operated, controlled, and maintained responsibility for a 2007
white International Truck with attached flatbed trailer (hereinafter, “the vehicle” or “the vehicle at
issue”) motor vehicle.
At all relevant times on July 24, 2019, and herein, Driver Defendant was acting in the
course and scope of his employment with YADIRA GONZALEZ RANGEL and/or LEO

AUTOTRANSPORTES,

Plaintiff's Original Petition Page 2 of 6

 
Case 7:19-cv-00422 Document1-2 Filed on 12/23/19 in TXSD Frage 4 of 16
Electronically Filed

10/28/2019 2:13 PM
Hidalgo County District Clerks
C-4614-19-H Reviewed By: Alexis Bonilla

On July 24, 2019, Driver Defendant, while operating YADIRA GONZALEZ RANGEL
and/or LEO AUTOTRANSPORTES’ vehicle at issue, was exiting the premises of Discount Auto
and onto the frontage road of US Highway 83, Alamo, Texas and drove onto the frontage road across
three lanes and into Plaintiff’ s lane of traffic as she exited the ramp of Highway 83. Driver Defendant
failed to stay in his lane and as a result, the Driver Defendant struck the Plaintiffs vehicle causing it
to roll-over, and thus causing serious injury and damages to Plaintiff and her vehicle.

Defendants’ negligence, negligence per se, and gross negligence proximately caused the
crash and the injuries of Melanie Alvarez as well as Plaintiff's injuries and damages as set forth
herein.

V.

CAUSES OF ACTION
THE NEGLIGENCE AGAINST DEFENDANT DRIVER
JOSE ANGEL QUINTERO GONZALEZ

Plaintiff alleges and incorporates by reference the preceding paragraphs for all purposes the

same as if set forth herein verbatim.

The collision and occurrence made the basis of this lawsuit, referred to above, and the
resulting injuries and damages, were proximately caused by the negligent conduct of Driver
Defendant, including but not limited to the following:

a. Defendant driver failed to keep a proper lookout;

b. Defendant driver drove the vehicle at a greater rate of speed than the speed at

which a reasonably prudent person would have driven under the same or similar

circumstances in violation of TEX. TRANS. CODE ANN. § 545.351;

C, Driver Defendant did not safely change and/or move from his lane in violation of
TEX. TRANS. CODE ANN § 545,060.

d. Defendant driver failed to timely apply the brakes on his vehicle immediately prior
to the collision in question.

The above numerated acts and omissions, singularly or in combination with others,

Plaintiff's Original Petition Page 3 of 6

 
Case 7:19-cv-00422 Documenti1-2 Filed on 12/23/19 in TXSD Frage 5 of 16
ec

onically Filed
10/28/2019 2:13 PM
Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

C-4614-19-H
individually and collectively constituted negligence and said negligence was the proximate cause of

the incident in question, and all of Plaintiff’s damages resulting therefrom.

NEGLIGENCE PER SE
(AGAINST ALL DEFENDANTS)

Plaintiff alleges and incorporates by reference the preceding paragraphs for all purposes the

same as if set forth herein verbatim.
The occurrence made the basis of this lawsuit, referred to above, and the resulting injuries
and damages, were proximately caused by the per se negligent conduct of all Defendants, including

but not limited to the following:

a. Driver Defendant drove YADIRA GONZALEZ RANGEL and/or LEOS
AUTOTRANSPORTES’ vehicle at a greater rate of speed than the speed at which a
reasonably prudent person would have driven under the same or similar circumstances
in violation of TEX. TRANS. CODE ANN. § 545.351;

b. Driver Defendant did not safely move from his lane in violation of TEX. TRANS.
CODE ANN § 545.060.

The above enumerated acts and omissions, singularly or in combination with others,
individually and collectively constituted negligence per se and said negligence per se was the
proximate cause of the incident in question, and all of Plaintiffs damages resulting therefrom.

AGENCY AND RESPONDEAT SUPERIOR

Plaintiff alleges and incorporates by reference the preceding paragraphs for all purposes the

same as if set forth herein verbatim.

Defendants are vicariously liable for the torts an employee committed in the course and scope
of his employment. As Driver Defendant was operating the motor vehicle in the course and scope
of his employment with YADIRA GONZALEZ RANGEL and/or LEOS AUTOTRANSPORTES’
at the time of the incident YADIRA GONZALEZ RANGEL and/or LEOS

AUTOTRANSPORTES’ are liable for Driver Defendant’s negligence and negligence per se.

Plaintiff's Original Petition Page 4 of 6

 
Case 7:19-cv-00422 Documenti1-2 Filed on 12/23/19 in TXSD Page 6 of 16
c

ectronically Filed
10/28/2019 2:13 PM
Hidalgo County District Clerks
C-4614-19-H Reviewed By: Alexis Bonilla

VI.
DAMAGES

In accordance with Texas Law, suit is brought against Defendants for fair, reasonable, and
adequate compensation for all the damages sustained by Plaintiff, including but not limited to the
following:

Plaintiff is entitled to recover damages for his severe personal injuries, including but not
limited to the following:

a) Reasonable past and future medical care and expenses;

b) Past and future physical pain and suffering;

c) Past and future physical impairment;

d) Past and future disfigurement;

e) Past and future mental anguish; and

f) Past and future loss of earning capacity.

The damages sought herein, exclusive of interest and costs, are within the jurisdictional

limits of this court.
VI.

REQUEST FOR JURY TRIAL

Contemporaneous with the filing herewith, Plaintiff has paid a jury fee and make

demand that the case be brought before the jury for trial on all matters.
Viti.
STATEMENT PURSUANT TO T.R.C.P, 47

Pursuant to T.R.C.P. 47, Plaintiff is seeking monetary relief over $200,000 but not more

than 1,000,000.

Plaintiff's Original Petition Page 5 of 6

 
Case 7:19-cv-00422 Documenti1-2 Filed on 12/23/19 in TXSD Page 7 of 16

Electronically Filed

10/28/2019 2:13 PM

Hidalgo County District Clerks
C-4614-19-H Reviewed By: Alexis Bonilla

IX.

REQUEST FOR DISCLOSURE

Pursuant to Rule 194 of the Texas Rules of Civil Procedure, within fifty days after

service of this Request, Plaintiff request that Defendants disclose the information or materials

described in Rule 194.2 (a)-(1).

PRAYER AND REQUEST FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein, that upon final trial and hearing hereof, Plaintiff recover against

Defendants damages in accordance with the evidence, that Plaintiff recover costs of Court herein

expended, that Plaintiff recover interest to which they are entitled justly under the law, and for

such other and further relief, both general and special, both in law and in equity, to which

Plaintiff may be justly entitled.

Plaintiff's Original Petition

Respectfully submitted,

ESCOBEDO & CARDENAS, LLP
1602 Dulcinea

Edinburg, Texas

Telephone: (956) 630-2222
Telecopier: (956) 630-2223
luis@escobedocardenas.com

BY: /s/Luis Cardenas
Luis M. Cardenas
State Bar No. 24001837
Joe Escobedo, Jr.
State Bar No. 06665850

ATTORNEYS FOR PLAINTIFF

Page 6 of 6

 
Case 7:19-cv-00422 Document 1-2 Filed on 12/23/19 in TXSD Page 8 of 16

  

Texas Department of Transportation

 

 

125 EAST 11TH STREET, AUSTIN, TEXAS 78701-2483 {| 512.463.8630 | WWW.TXDOT.GOV

November 4, 2019

Jose Angel Quintero Gonzalez CE ma
Col Candido Aguilar OQ /) Ww
entre 4 de enero y Laredo No. 6,
Matamoros, Mexico 87399

Re: GCD No. 44816
Cause No, C-4614-19-H
Hidalgo County
Plaintiff! Mélanie S. Alvarez
Defendant: Jose Angel Quintero Gonzalez

Dear Sir/Madam:

In compliance with the Texas long-arm statute, Texas Civil Practice and Remedies Code,
Chapter 17, Subchapter D, the Chair of the Texas Transportation Commission was duly
served with the enclosed Citation and Plaintiff's Original Petition on November 1, 2019,

This agency's only role in the process is to serve as an out-of-state defendant's agent for
service of process, We are unable to answer any questions or respond to correspondence
regarding this lawsuit. All questions or concerns should be addtessed to the attorney noted
below.

General Counsel Division

Enclosures

ce: Luis M Cardenas
Attorney at Law —
1602 Dulctnea
Edinburg, TX 78539
Telephone (956) 630 2222

U.S. Registered Mail No. RA 662 980 383 US
Return Recelpt Requested

OUR VALUES: People * Accountability * Trust « Honesty
OUR MISSION: CONNECTING YOU WITH TEXAS

AEqual Opportunity Employer

 
Case 7:19-cv-00422 Document1-2 Filed on 12/23/19 in TXSD Page 9 of 16

TEXAS TRANSPORTATION COMMISSION
CHAIRMAN’S CERTIFICATE

’ NO. C-4614-19-H

MELANIE S. ALVAREZ IN THE DISTRICT COURT

VS. 389TH JUDICIAL
JOSE ANGEL QUINTERO GONZALEZ AND
YADIRA GONZALEZ RANGEL DBA LEOS
AUTOTRANSPORTES DE CARGA

HIDALGO COUNTY, TEXAS

(2) U) 00? G3 £0) 1) LO?

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW J, Bruce Bugg, Jr., Chairman of the Texas Transportation Commission,
and Certifies to the court as follows: |

That on November 1, 2019, | was duly served with Citation and copy of Plaintiff's
Original Petition in the above styled and numbered cause, which | immediately caused to be
forwarded by U.S. Registered Mail, Registered number RA 662 980 383 US addressed to
Jose Angel Quintero Gonzalez, Col Candido Aguilar, entre 4 de enero y Laredo No. 6,
Matamoros, Mexico 87399 with postage prepaid, return receipt requested;

In witness whereof, this certificate is issued in Austin, Texas, this 4th day of

November, 2019.

 

UREA age
ga ny
ce DEPAA »: Sn
49 iol MY, %
ern ES
ae ak
ei re
% QO. i Ss . . os
BAe, wos Chairman, Texas Transportation Commission
Ss =

4,

S Din
By wtevansnete WS
Ci RANBBORS

dita

 
Case 7:19-cv-00422 Document 1-2 Filed on 12/23/19 in TXSD Page 10 of 16

  

Texas Department of Transportation

 

125 EAST 114TH STREET, AUSTIN, TEXAS 78701-2483 | 512.463.8630 | WWW,TXDOT.GOV

November 4, 2019

Yadira Gonzalez Rangel. dba Leos Autotransportes de Carga OQ
Col Candido Aguilar entre 4 de enero y Laredo No. 6 O
Matamoros, Mexico 87399 YS) je

Re: GCD No. 44819
Cause No, C-4614-19-H
Hidalgo County
Plaintiff: Melanie S. Alvarez
Defendant: Yadira Gonzalez Rangel dba Leos Autotransportes de Carga

Dear Sir/Madam:

In compliance with the Texas long-arm statute, Texas Civil Practice and Remedies Code,
Chapter 17, Subchapter D, the Chair of the Texas Transportation Commission was duly.
served with the enclosed Citation and Plaintiff's Original Petition on November 1, 2019,

This agency's only role in the process is to serve as an out-of-state defendant's agent for
service of process. We are unable to answer any questions or respond to correspondence
regarding this lawsuit. All questions or concerns should be addressed ‘to the attorney noted
below.

‘General Counsel Division

Enclosures

co Luis M Cardenas
Attorney at Law
L602 Dulcinea
Edinburg, TX 78520
Telephone (956) 630 2222

U.S, Registered Mail No. RA 662 980 397 US
Return Receipt Requested

OUR VALUES: People + Accountability » Trust » Horidsty
' OUR MISSION: CONNECTING YOU WITH TEXAS

Ab Equal Opportunity Employer

 
Case 7:19-cv-00422 Document 1-2 Filed on 12/23/19 in TXSD Page 11 of 16

TEXAS TRANSPORTATION COMMISSION
CHAIRMAN’S CERTIFICATE

NO. C-4614-19-H

MELANIE S. ALVAREZ IN THE DISTRICT COURT

VS. 389TH JUDICIAL
JOSE ANGEL QUINTERO GONZALEZ AND

» YADIRA GONZALEZ RANGEL DBA LEOS
AUTOTRANSPORTES DE CARGA

HIDALGO COUNTY, TEXAS

CO 0) 6) 6 tm) 6) Co

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW J. Bruce Bugg, Jr., Chairman of the Texas Transportation Commission,
and Certifies to the court as follows:

That on November 1, 2019, | was duly served with Citation and copy of Plaintiff's
Original Petition in the above styled and numbered cause, which | immediately caused to be
forwarded by U.S. Registered Mail, Registered number RA 662 980 397 US addressed to
Yadira Gonzalez Rangel dba Leos Autotransportes de Carga, Col Candido Aguilar entre 4 de
enero y Laredo No, 6, Matamoros, Mexico 87399 with postage prepaid, return receipt
requested;

In witness whereof, this certificate is issued in Austin, Texas, this 19th day of

November, 2019.

gt yt,
SN

a “
s ARP
s wenn inn Oe %

 

= %
s S
gm “as,
s 4 &
e i i
2 4 i 8
So iz : :
_, ee PAS ‘s Chairman, Texas Transportation Commission
& YM evsaysattts ye s
CRANE BORN S

Yar

 
Case 7:19-cv-00422 Document 1-2. Filed on 12/23/19 in TXSD Pagpops a bee an

Hidalgo County District Clerks
Reviewed By: Rachel Bueno

CAUSE NO. C-4614-19-H

MELANIE 8S. ALVAREZ IN THE DISTRICT COURT

Plaintiff

VS. 389TH JUDICIAL DISTRICT

JOSE ANGEL QUINTERO GONZALEZ
AND YADIRA GONZALEZ RANGEL
DBA LEOS AUTOTRANSPORTES DE
CARGA

COP COP UO? WO? LOR CO? COP OP GOD COR COD WO? GOR COD

Defendants HIDALGO COUNTY, TEXAS
DEFENDANTS’ ORIGINAL ANSWER
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, JOSE ANGEL QUINTERO GONZALEZ AND YADIRA GONZALEZ
RANGEL DBA LEOS AUTOTRANSPORTES DE CARGA (hereinafter collectively referred to
as “Defendants”), Defendants in the above-entitled and numbered cause, and files this, their
Original Answer to Plaintiffs’ Original Petition and would respectfully show unto this honorable
Court as follows:

General Denial
1. Defendants herein, pursuant to the provisions of Rule 92 of the TEXAS RULES OF CIVIL
PROCEDURE, denies each and every, singular and all of the allegations contained in Plaintiff's
Original Petition, says the allegations contained therein are not true, either in whole or in part, and

demands strict proof thereof. Defendants further reserve the right to amend their answer at a future

date in accordance with the TEXAS RULES OF CIVIL PROCEDURE.

 
Case 7:19-cv-00422 Document 1-2 Filed on 12/23/19 in TXSD Pagenkdghaee am

Hidalgo County District Clerks
Reviewed By: Rachel Bueno

Affirmative Defenses
Preexisting Injuries
2. Pleading further and subject to the foregoing, without waiving same, in the event competent

evidence is brought forward that Plaintiff suffered from a pre-existing condition, not caused by any
action or inaction on the part of these Defendants, Defendants would show that Plaintiff is entitled
only to any exacerbation of that preexisting condition, but not for the condition itself.
Unavoidable Accident

3, In the alternative, and subject to the foregoing without waiving same, Defendants allege the
accident made the basis of this suit was an unavoidable accident as said term is recognized by law.
Failure to Mitigate Damages

4, In the alternative, and subject to the foregoing without waiving same, Defendants would
show that Plaintiff failed to mitigate their injuries and/or damages in the above entitled cause of
action.

Proof of Certain Losses

5. Pleading further and subject to the foregoing, without waiving same, Defendants herein
would show that according to Section 18.091 of the TEXAS CIVIL PRACTICE & REMEDIES CODE,
Plaintiffs alleged earnings, loss of earning capacity, loss of contributions of a pecuniary value,
and/or loss of inheritance must be presented in the form of a net loss after reduction for income
tax payments or unpaid tax liability pursuant to any federal and/or state income tax law.
Evidence Relating to Amount of Economic Damages

6. Pleading further and subject to the foregoing, without waiving same, Defendants herein

would show that according to Section 41.0105 of the TEXAS CIVIL PRACTICE & REMEDIES CODE

 
Case 7:19-cv-00422 Document 1-2. Filed on 12/23/19 in TXSD  PayeobArahdGe au

Hidalgo County District Clerks
Reviewed By: Rachel Bueno

recovery of medical and health related expenses should be limited to the amount actually paid or
incurred.
Acts of Third Parties
7, Pleading further and subject to the foregoing, without waiving same, Defendants herein
would show that the incident complained of in Plaintiff's Original Petition was caused by the
negligence, carelessness, and/or fault on the part of third parties or instrumentalities over which
these Defendants had no control. Said negligence, carelessness, and/or comparative fault on the
part of such third party was either the sole cause, or in the alternative, a proximate cause, and/or a
producing cause of the incident and injuries made the basis of this litigation.
Comparative Negligence
8. In the alternative, and subject to the foregoing without waiving same, Defendants allege
the comparative negligence of Plaintiff, in failing to use ordinary care, was a proximate cause or
the sole proximate cause of their damages, if any. Defendants request that, at trial of this case, the
jury, pursuant to Texas Civil Practices & Remedies Code Chapter 33 et. seq., be asked to assess
the comparative negligence, if any, of all parties to this lawsuit, all settling Defendants, all
Responsible Third Parties.
Jury Demand

9, Defendants previously requested a jury and tendered the appropriate jury fee to the Court.

REQUESTS FOR DISCLOSURE
10. | Under Texas Rule of Civil Procedure 194, Defendants request that Plaintiff disclose within
' thirty (30) days of the service of this request, the information or material described in Rule 194.2,

Prayer

WHEREFORE, PREMISES CONSIDERED, Defendants JOSE ANGEL QUINTERO

 
; ; Electr pically Filed
Case 7:19-cv-00422 Document 1-2 Filed on 12/23/19 in TXSD Pageob16 10-06 AM

Hidalgo County District Clerks
Reviewed By: Rachel Bueno

GONZALEZ AND YADIRA GONZALEZ RANGEL DBA LEOS AUTOTRANSPORTES DE
CARGA prays Plaintiff take nothing by reason of this suit, that Defendant herein be released,
discharged and acquitted of the charges, that they go hence with their costs, without delay and for
such other and further relief, both general and special, at law and in equity, to which Defendants may

show they are justly entitled.

Respectfully submitted,

DONATO, MINX, BROWN & POOL, P.C.

/s/ Chaz D, Klaes

CHAZ D. KLAES

TBN: 24083312

3200 Southwest Freeway, Suite 2300
Houston, Texas 77027

Phone: (713) 877-1112

Fax: (713) 877-1138
cklaes@donatominxbrown.com

ATTORNEY FOR DEFENDANTS

 
Case 7:19-cv-00422 Document 1-2 Filed on 12/23/19 in TXSD Pagpon i hoe am

Hidalgo County District Clerks
Reviewed By: Rachel Bueno

CERTIFICATE OF SERVICE

Thereby certify that, on the 20th day of December, 2019, a true and correct copy of the
above and foregoing has been served by:

[_lcertified mail, return receipt requested; [_lovernight delivery; |_]hand
delivery; [_]United States first class mail; [_]facsimile transmission; [_]
electronic transmission on the following counsel:

ESCOBEDO & CARDENAS, LLP
1602 Dulcinea

Edinburg, Texas

Telephone: (956) 630-2222
Telecopier: (956) 630-2223
luis@escobedocardenas.com
Luis M. Cardenas

State Bar No. 24001837

Joe Escobedo, Jr.

State Bar No. 06665850
ATTORNEYS FOR PLAINTIFF

 
